Title: To George Washington from Benedict Arnold, 1 October 1780
From: Arnold, Benedict
To: Washington, George


                  
                     Sir
                     New York October 1st 1780
                  
                  I take this Opportunity to Inform Your Excellency, that I Consider
                     myself no longer Acting under the Commission of Congress: their last to me
                     being among my Papers at West Point You Sir will make such use of it as You
                     think proper.
                  At the same time I beg leave to Assure Your Excellency that my
                     Attachment to the true Interest of my Country is invariable, and that I am
                     actuated by the Same Principle which has ever been the governing Rule of my
                     Conduct in this unhappy Contest. I have the honor to be very Respectfully Your
                     Excellencys Most Obedt Hble Servt
                  
                     B. Arnold
                  
               